In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1234

F ORREST W OODS,
                                               Petitioner-Appellant,
                                 v.

G REGORY S CHWARTZ, Warden,
                                               Respondent-Appellee.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 07 C 438—Wayne R. Andersen, Judge.



  A RGUED S EPTEMBER 24, 2009—D ECIDED D ECEMBER 9, 2009




 Before P OSNER, M ANION, and T INDER, Circuit Judges.
  M ANION, Circuit Judge. Forrest Woods was convicted
in Illinois state court of murdering Omar Wilson and
sentenced to forty years’ imprisonment. After unsuccess-
fully appealing his sentence, he filed three state-court
petitions for post-conviction relief. All were denied. He
then filed a petition for a writ of habeas corpus under
28 U.S.C. § 2254. The district court denied his petition,
holding that all but one issue was procedurally barred
2                                                No. 08-1234

and denying relief on the single preserved issue. On
appeal, Woods challenges the denial of his petition.
We affirm.


                              I.
  On the night of July 10, 1995, Kenya Wilson walked
out of a bedroom in her Hazel Crest, Illinois home and
saw her brother Omar at the bottom of the stairs being
restrained from behind by an unknown man, later identi-
fied as Forrest Woods. Over a span of three minutes,
Omar alternated between calling for his brother Terrell
Wilson and telling Kenya to go back to her bedroom.
Then, without a word, Woods shot Omar in the back of
the head.
  At this, Kenya ran into a bathroom and shut the door.
Woods chased after her and tried to gain entry but fled
when Terrell came out of his room to investigate the
gunshot. It was at this point that Terrell got a brief look at
Woods. The police were then called, and Omar was
pronounced dead at the scene.
  Neither Kenya nor Terrell knew the shooter. Both
described him as a black man with a light complexion,
round face, and a husky or stocky build. Kenya initially
estimated that he was between eighteen and twenty
years old, stood between 5’7” and 5’8", and weighed
165 pounds. At the time of his arrest, Woods was seven-
teen, stood 5’10” and weighed approximately 225 pounds.
 To identify the shooter, the police initially presented
Kenya with over a thousand photos, but she did not
No. 08-1234                                               3

recognize him in the initial batch. Over a week later,
Officer Raymond Huggins of the Chicago Housing Au-
thority was at the scene of a domestic disturbance. A
suspect there volunteered the following nugget of infor-
mation: “Did you hear about the shooting in Hazel Crest?
Boy named Foo-Foo did it.” Huggins was familiar with
Foo-Foo: he had previously arrested Forrest Woods using
that alias.
  Huggins then relayed the tip to Officer Gary Gentzle,
who was investigating Omar’s murder, and gave Gentzle
a photo of Woods. That photo was shown to Kenya, along
with seven other photos; she immediately identified
Woods as the shooter. The next day both she and Terrell
identified Woods in a lineup. The state charged Woods
with first-degree murder; he pleaded not guilty and
proceeded to trial.
  At the one-day bench trial, Kenya and Terrell testified
to the events on the night of Omar’s murder, and both
again identified Woods as the shooter. The prosecution
also called Officer Gentzle and Omar’s mother to testify.
The defense did not call any witnesses. Woods was
found guilty of murdering Omar Wilson and later sen-
tenced to forty years’ imprisonment. He then filed a
direct appeal challenging his sentence but not his con-
viction. The Illinois Appellate Court affirmed Woods’
sentence, and the Illinois Supreme Court denied him
leave to appeal.
  Woods then filed the first of three post-conviction
petitions in Illinois state court. The first petition raised
three issues. Pertinent here was Woods’ claim that his
4                                              No. 08-1234

trial counsel rendered constitutionally ineffective assis-
tance by failing to call his brother, Harold Woods, as an
alibi witness. Attached to the petition was an affidavit
from Harold prepared four years after the shooting,
stating, “I don’t recall [Woods] leaving the house any-
time that night.” The trial court dismissed the petition,
concluding the claims should have been presented on
direct appeal and were thus waived. The appellate
court, however, held that Woods’ claim of ineffective
assistance of counsel was not waived and addressed it on
the merits under Strickland v. Washington, 466 U.S. 668
(1984). It found that Harold’s affidavit was inconclusive,
and based on the eyewitness testimony at trial, it con-
cluded that had Harold testified it “would not likely
have changed the outcome of the trial” and denied the
petition. The Illinois Supreme Court denied Woods’
petition for leave to appeal.
  Woods then filed a second petition for post-conviction
relief, claiming that his trial counsel was ineffective for
failing to call his mother and brother-in-law as alibi
witnesses. Attached to the petition were their affidavits
attesting to Woods’ presence at home on the night of the
murder. The trial court dismissed the petition, and the
appellate court affirmed, holding that the claim and the
affidavits should have been submitted in Woods’ initial
post-conviction petition and were thus waived. It also
held that Woods could not establish cause and prejudice
to escape the procedural bar of waiver. The Illinois Su-
preme Court again denied Woods’ petition for leave
to appeal.
No. 08-1234                                               5

  Undeterred, Woods filed a third petition for post-convic-
tion relief. In it, he raised three claims with twelve
distinct sub-claims. The trial court dismissed the petition
as “frivolous and patently without merit.” On appeal,
Woods’ appointed counsel filed a motion to withdraw
under Pennsylvania v. Finley, 481 U.S. 551 (1987). In the
motion, counsel recited the procedural history of
Woods’ case and stated
    Woods has shown no objective factor why he could not
    have raised these claims in his original post-conviction
    petition, and therefore he may not seek relief in a
    successive petition.
  With the exception of Finley, the motion did not cite
any federal law. Woods then filed two objections
restating the bases for the claims in his third petition;
however, he did not address the procedural bar of waiver
that his counsel had cited. But he did note, without any-
thing more, that the failure to entertain his petition would
result in a miscarriage of justice. The appellate court
granted the motion to withdraw and affirmed the trial
court’s dismissal of the petition. In their respective
orders, neither the trial court nor the appellate court
cited or discussed federal law. And for the fourth time,
the Illinois Supreme Court denied Woods’ petition for
leave to appeal.
  Woods then filed a petition for a writ of habeas corpus
under 28 U.S.C. § 2254 in the United States District Court
for the Northern District of Illinois. In his petition, he
raised seventeen claims. The district court found that
Woods had procedurally defaulted all but one of those
6                                                No. 08-1234

claims and that he could not escape the procedural bar
under any of the applicable exceptions. Concerning the
merits of his preserved claim of ineffective assistance of
counsel for failing to call Harold Woods to testify, the
district court found that in denying that claim the
Illinois Appellate Court did not unreasonably apply
Strickland’s standard for ineffective assistance of counsel
and denied Woods’ petition.
  Woods then moved for a certificate of appealability,
which the district court denied. This court, however,
granted him one on the following issues: whether
Woods’ trial counsel was ineffective for failing to chal-
lenge Kenya Wilson’s ability to view the crime; whether
Woods’ appellate counsel was ineffective for raising only
a forfeited issue; and whether Woods’ trial counsel was
ineffective for failing to identify and call alibi wit-
nesses. This appeal followed.


                             II.
                             A.
  The first two claims Woods raises on appeal are that his
appellate counsel was ineffective for raising only a for-
feited issue and that his trial counsel was ineffective for
failing to challenge Kenya Wilson’s ability to view the
crime. The district court found that both claims were
procedurally defaulted and we review that determination
de novo. Smith v. Gaetz, 565 F.3d 346, 352 (7th Cir. 2009).
  Before seeking habeas relief, a petitioner must fairly
present his federal claims at each level of the state’s courts
No. 08-1234                                               7

for their review. 28 U.S.C. § 2254(b)(1)(A); Baldwin v.
Reese, 541 U.S. 27, 32 (2004). The natural corollary of this
requirement is that when a petitioner has exhausted his
state court remedies and failed to properly assert his
federal claims at each level of review those claims are
procedurally defaulted. Lewis v. Sterns, 390 F.3d 1019,
1026 (7th Cir. 2004). And when a state court resolves a
federal claim by resting its decision on a state law
ground independent of the federal question and ade-
quate to support the judgment, we will not review the
question of federal law. Coleman v. Thompson, 501 U.S. 722,
729 (2001). Any such ruling on the federal claims would
be advisory, given the fact that on remand the state
court would still deny petitioner relief on the independent
and adequate state law ground. Id. at 729 (“Because
this Court has no power to review a state law determina-
tion that is sufficient to support the judgment, resolution
of any independent federal ground for the decision could
not affect the judgment and would therefore be advi-
sory.”).
  Thus, when a state refuses to adjudicate a petitioner’s
federal claims because they were not raised in accord
with the state’s procedural rules, that will normally
qualify as an independent and adequate state ground
for denying federal review. Cone v. Bell, 556 U.S. ___, 129
S. Ct. 1769, 1780 (2009). “A finding of waiver by the state
postconviction court is enough to establish an adequate
and independent state ground.” Sturgeon v. Chandler, 552
F.3d 604, 611 (7th Cir. 2009). Such claims are commonly
referred to as being procedurally defaulted. E.g., Johnson
v. Loftus, 518 F.3d 453, 455 (7th Cir. 2008). And when a
8                                               No. 08-1234

claim is procedurally defaulted, that bars our review of
the claim, unless the petitioner can demonstrate both
cause for and prejudice from the default or that a miscar-
riage of justice will occur if we do not consider his
claims. Anderson v. Benik, 471 F.3d 811, 815 (7th Cir. 2006).
  In this case, Woods raised his claims that trial counsel
was ineffective for failing to challenge Kenya Wilson’s
ability to view the crime and that appellate counsel was
ineffective for raising only a forfeited issue for the first
time in his third post-conviction petition. Nonetheless,
he argues that these claims are not procedurally
defaulted because the appellate court denied his federal
claims on their merits. In the alternative, Woods argues
that he can escape that procedural bar because it would
result in a fundamental miscarriage of justice, namely,
“in a conviction of one who is actually innocent.” Gonzales
v. Mize, 565 F.3d 373, 381 (7th Cir. 2009) (parenthesis
omitted). Woods does not argue “cause” and “prejudice”
to escape the procedural bar. See Schlup v. Delo, 513 U.S.
298, 314-15 (1995) (discussing the difference between
“cause and prejudice” and “miscarriage of justice”).
  Woods argues that the Illinois Appellate Court decided
the merits of his federal claims when it summarily
affirmed the trial court’s denial of his third petition for
post-conviction relief. In support, Woods relies on our
holding in Wilkinson v. Cowan, 231 F.3d 347 (2000), and
language we used in Lewis v. Sternes, 390 F.3d 1019, 1030
No. 08-1234                                                   9

(7th Cir. 2004), summarizing our holding in Wilkinson.1
Both cases addressed the dismissal of post-conviction
petitions, when the appellate court granted an attorney’s
Finley motion to withdraw. Woods reads them as
standing for the broad proposition that when post-convic-
tion appellate counsel files a Finley motion and in
response the appellate court both grants the attorney’s
motion to withdraw and summarily affirms the dismissal
of the petitioner’s post-conviction petition, the court has
rendered a merits judgment on each of the claims
asserted in that petition. But a careful examination of
those cases shows that our holding in Wilkinson was not
as broad as Woods would read it.
  In Wilkinson we addressed a much different situation
than we have here. There, the petitioner had presented
his federal claims in his original post-conviction petition
to the trial court, and they were summarily dismissed.
Wilkinson, 231 F.3d at 349. He appealed, and his ap-
pointed appellate counsel moved “to withdraw without



1
 The language from Lewis that Woods relies upon appears
when we summarized the holding in Wilkinson and stated:
    In Wilkinson v. Cowan, 231 F.3d 347, 352 (7th Cir. 2000), we
    held that when the Illinois Appellate Court, in response to
    a Finley motion, had not only granted an attorney’s motion
    to withdraw but also summarily affirmed the dismissal of
    the petitioner’s post-conviction petition, the court had
    rendered a merits judgment as to each of the claims
    asserted in that petition.
Lewis, 390 F.3d at 1030.
10                                              No. 08-1234

briefing the merits of any of the issues raised in the case.”
Id. at 350. Petitioner did not file an objection, and the
appellate court granted the motion to withdraw and
summarily affirmed the trial court’s denial of the petition.
  In response to the habeas petition, the state argued that
his claims were defaulted because he did not again
present his claims in a pro se memorandum responding
to the motion to withdraw or by filing his own brief
addressing the issues he sought to appeal. Id. We
rejected the state’s position. Id. at 351-52 (“We simply
reject the State’s contention that Wilkinson can be
charged with a procedural default under these circum-
stances.”). Based on the circumstances of that case, we
held that the appellate court had been presented with the
petitioner’s claims and had addressed them on their
merits. Id. at 352; see also id. at 350 (“In view of the par-
ticular way in which the Illinois appellate court disposed
of Wilkinson’s post-conviction appeal, however, we
do not believe that he procedurally defaulted the inef-
fectiveness claim.”).
  In Lewis we rejected a petitioner’s claim that he had
fairly presented the appellate court with two ineffective
assistance of counsel claims that first appeared in his
objection to his attorney’s motion to withdraw. Lewis,
390 F.3d at 1031 (“[W]e reject the notion that a petitioner
fairly presents his federal claim to the state courts when
he raises that claim for the first time in an appellate
brief after his lawyer has filed a motion to withdraw
under Finley.”). We refused to read our holding in
Wilkinson broadly and limited it to the precise factual
No. 08-1234                                               11

and procedural posture of that case. Id. at 1031 (“Lewis
construes our holding in Wilkinson far too broadly.”).
We stated:
   At most, Wilkinson stands for the proposition that
   when a state appellate court elects to summarily affirm
   the judgment below without having invited the appel-
   lant to identify the issues he wishes to pursue on appeal,
   we will construe the affirmance to have reached the
   merits of each issue that the petitioner properly
   raised in the court below.
Id. at 1031 (emphasis added).
  Simply put, the holding in Wilkinson cannot be divorced
from its unique facts. And it certainly did not create a
categorical rule that a decision is merits-based whenever
an appellate court grants a Finley motion and summarily
affirms the trial court’s denial of a post-conviction peti-
tion. Such a blanket holding would, in fact, impermissibly
restrain how state appellate courts may dispose of cases
and motions to withdraw: “We have no power to tell state
courts how they must write their opinions.” Coleman, 501
U.S. at 739. And to prescribe such a categorical rule in
these instances would rob the state courts of their auton-
omy. Id. (“[W]e will not impose on state courts the respon-
sibility for using particular language in every case.”);
accord id. (“A broad presumption would also put too
great a burden on the state courts.”). Therefore, we reject
Woods’ argument that our cases stand for the proposi-
tion that any time the appellate court grants an attorney’s
motion to withdraw and summarily affirms the denial of
12                                                  No. 08-1234

his post-conviction petition it is a decision on the merits
of his federal claims.2
  In cases such as this one, where on the face of the
order it is unclear on what basis the state court disposed
of a claim, we must make a determination on the
record that the state court was presented with. Id. Specifi-
cally, we look to the nature of the disposition and the
surrounding circumstances to determine whether the
state court relied on an independent and adequate
state law ground in disposing of the claim, or whether
“the state court decision fairly appears to rest on
federal grounds or is interwoven with federal law.” Willis
v. Aiken, 8 F.3d 556, 561 (7th Cir. 1993). Here, our review
of the record includes the motion to withdraw filed by
Woods’ appointed counsel during the appeal of his third
post-conviction petition. Williams v. Washington, 59 F.3d
673, 678 n.3 (7th Cir. 1995) (looking to state court briefs
to determine the basis of the appellate court’s holding).



2
   Beyond the fact that a categorical rule in such cases is imper-
missible, the circumstances in Wilkinson are distinguishable
from what we have here. In Wilkinson, the petitioner only
filed one post-conviction petition, there were no prior orders
disposing of his claims on clear procedural grounds, and he
did not object to his attorney’s motion to withdraw. Wilkinson,
231 F.3d at 349. Here, the appellate court was disposing of
Woods’ third petition for post-conviction relief, Woods’ previ-
ous petition was dismissed as procedurally barred, and he
filed two objections to the motion to withdraw restating
his claims.
No. 08-1234                                             13

  The orders denying Woods’ third post-conviction
petition are unclear. There are two trial court orders
disposing of Woods’ petition. One is a one-page
transcript that briefly addresses the fact that most of
Woods’ claims criticize trial tactics and should have
been raised earlier; it also notes that Woods’ allegations
are unsupported by anything more than his blanket
bites of disapproval. The other is a mere minute order.
Neither states a basis for the holding or provides any
reasoning; they simply conclude that the petition is
dismissed as frivolous and without merit. The appellate
court’s order offers little more: it briefly recounts the
procedural history of Woods’ case and states that the
motion to withdraw is granted and the trial court is
affirmed. These orders do not give us much to go on.
But read in conjunction with all of the surrounding cir-
cumstances of Woods’ claims, they indicate that the
resolution of Woods’ third post-conviction petition
neither rested primarily on federal law nor was it inter-
woven with federal law. Coleman, 501 U.S. at 735; Harris
v. Reed, 489 U.S. 255, 261 (1989). Rather, the appellate
court summarily applied the state-law doctrine of
waiver to dispose of Woods’ claims.
  Under Illinois law, “[a]ny claim of substantial denial of
constitutional rights not raised in the original or an
amended petition is waived.” 725 ILCS 5/122-3 (2008); see
also People v. Anderson, 874 N.E.2d 277, 288 (Ill. App. Ct.
2007) (“[I]n the context of a successive postconviction
petition, the rule of waiver is not merely a principle of
judicial administration, but, rather, an express require-
14                                               No. 08-1234

ment of the statute.”). Here, the appellate court dismissed
Woods’ second post-conviction petition on waiver grounds
and noted that he could not escape the procedural bar
by establishing cause or prejudice. Similarly, under
Illinois law, all of the claims in Woods’ third post-convic-
tion petition would have been deemed waived: they all
concerned matters he would have been aware of on
direct appeal (the failure to challenge the eyewitness
testimony of Kenya Wilson) or in his first post-conviction
petition (the fact that appellate counsel only raised a
forfeited issue). People v. Piper, 651 N.E. 2d 739, 741 (Ill.
App. Ct. 1995).
  While the orders disposing of Woods’ third post-con-
viction petition do not explicitly invoke waiver or
federal law as a basis for denial, the sole ground cited
by his appellate counsel in the motion to withdraw was
that she “could not argue why petitioner should be al-
lowed to present these claims, when they should have
been raised in his original post-conviction petition, and
therefore he may not seek relief in a successive peti-
tion.” Nothing in the appellate court’s order discusses
how Woods could escape the procedural bar for it to
reach the merits and deny his newly presented but previ-
ously available claims. People v. Pitsonbarger, 793 N.E.2d
609, 621-23 (Ill. 2002); see also Anderson, 874 N.E.2d at 289.
To the contrary, those orders say nothing more than that
the petition is denied. Ylst v. Nunnemaker, 501 U.S. 797, 804
(1991) (“The essence of unexplained orders is that they
say nothing.”). And nothing plus Woods’ speculation
of the orders’ import does not mean that the disposition
No. 08-1234                                             15

fairly appears to rest on or to be interwoven with
federal law.
  On this record, there is no “good reason to question
whether there is an independent and adequate state
ground for the [appellate court’s] decision.” Coleman, 501
U.S. at 739. Rather, the underlying Finley motion and the
history of this case, including the fact that Woods’ second
petition was denied on waiver grounds, and the circum-
stances surrounding the denial of Woods’ third post-
conviction petition convinces us that the state courts did
not address and reject the merits of Woods’ federal claims
in his third post-conviction petition. Therefore, we find
that Wood’s claims of ineffective assistance of appellate
counsel and ineffective assistance of trial counsel for
failing to challenge Kenya’s testimony were not denied
on their merits but were rejected on the independent
and adequate state law ground of waiver.
  The state court’s reliance on an independent and ade-
quate state law ground in denying a claim bars our
review. Smith, 565 F.3d at 351; Sturgeon, 552 F.3d at 611
(noting waiver constitutes an adequate and independent
state ground). To escape this procedural bar, Woods
argues that our failure to entertain the merits of his
claims will result in a miscarriage of justice, namely the
conviction of an innocent man: Woods claims that he is
actually innocent of killing Omar Wilson. But a defendant
who asserts actual innocence as a reason to excuse a
procedural default must do more than invoke those
words, he “must demonstrate [his] innocence.” Buie v.
McAdory, 341 F.3d 623, 626-27 (7th Cir. 2003). Indeed,
16                                              No. 08-1234

he “comes before the habeas court with a strong—and
in the vast majority of the cases conclusive—presumption
of guilt.” Schlup v. Delo, 513 U.S. 298, 326, n.42 (1995). To
rebut this presumption, Woods must make a credible
claim, supported by new, reliable evidence of his inno-
cence. Id. at 324. He must establish that “in light of the
new evidence, no juror, acting reasonably, would have
voted to find him guilty beyond a reasonable doubt.” Id.
at 329.
  This is not such a case. Woods’ “new” evidence is the
affidavits of his family members. All of the affidavits
were prepared years after the murder; Woods’ mother
and brother-in-law’s were, in fact, prepared seven
years after the murder. And they all note with incredible
particularity the most pedestrian details of that night:
the fact that they watched Martin, ate White Castle, and
Woods was told to go to bed at a certain time and the
time he finally complied. Such recall would be under-
standable if the night stood out as being particularly
remarkable and traumatic. But here, for the Woods
family at least, the night was like any other: it was not
until ten days later that Woods was arrested for the
murder.
  Weighed against the eyewitness testimony of Kenya
Wilson, these affidavits do not establish that no “reason-
able factfinder would have found the applicant guilty of
the underlying offense; it is black letter law that testimony
of a single eyewitness suffices for conviction even if
20 bishops testify that the eyewitness is a liar.” Hayes v.
Battaglia, 403 F.3d 935, 938 (7th Cir. 2005) (internal quota-
No. 08-1234                                                17

tion marks omitted). Therefore, we find that Woods cannot
escape the procedural default of his first two claims.


                             B.
  Woods has preserved one claim for review: whether
his trial counsel was constitutionally ineffective for
failing to call his brother Harold Woods as an alibi wit-
ness. This claim was presented in his first post-conviction
petition to the Illinois Appellate Court, which rejected the
claim. Our review is limited to whether that court’s denial
of his claim was an unreasonable application of clearly
established federal law. 28 U.S.C. § 2254(d). This claim is a
mixed question of law and fact, and we review the district
court’s denial de novo. Allen v. Chandler, 555 F.3d 596, 600
(7th Cir. 2009).
   A state court’s decision is “contrary to” clearly estab-
lished federal law “if the state court applies a rule
different from the governing law set forth in [Supreme
Court] cases, or if it decides a case differently than [the
Supreme Court has] done on a set of materially indistin-
guishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002). And
a state court’s decision is an “unreasonable application” of
clearly established federal law if it correctly identifies the
governing legal principle “but unreasonably applies it to
the facts of the particular case.” Id. In other words, Woods
must show that the appellate court’s decision was “so
erroneous as to be objectively unreasonable.” Badelle v.
Correll, 452 F.3d 648, 654 (7th Cir. 2006); Raygoza v. Hulick,
474 F.3d 958, 963 (7th Cir. 2007) (noting the decision
18                                                  No. 08-1234

must fall “well outside the boundaries of permissible
differences of opinion.” (quotation omitted)).
  Here, the appellate court correctly articulated the
Strickland standard: Woods must demonstrate (1) his
counsel’s performance fell below an objective standard
of reasonableness and (2) there is a reasonable proba-
bility that but for his counsel’s unprofessional errors, the
result of the proceeding would have been different. In
addressing whether Woods’ claim could meet Strickland’s
prejudice prong, the court determined that Harold
Woods’ affidavit only established that he did not recall
Woods leaving the house after 9:15 the night of the
murder. The court held that this statement was incon-
clusive and weighed very little against the eyewitnesses
testimony and identifications by Kenya and Terrell. In
affirming the trial court’s denial of Woods’ petition, the
appellate court ultimately held that Harold’s testimony
“would not likely have changed the outcome of [the]
trial.” 3


3
  While that is not the Strickland standard, the appellate court’s
reference to it in the conclusion was made after it had weighed
Harold’s affidavit against the eyewitness identifications of
Kenya and Terrell at trial. The proper statement of Strickland’s
prejudice test appeared in the preceding paragraph. We have
noted numerous times that there is no error when a court has
correctly noted the Strickland standard and then used an
incorrect shorthand version when stating its conclusion. E.g.,
Stanley v. Bartley, 465 F.3d 810, 813 (7th Cir. 2006) (“Having
expounded the well-known standard correctly on the
                                                    (continued...)
No. 08-1234                                                19

   Applying Strickland to the facts of the case, the appellate
court’s holding on this matter lies well within the bound-
aries of permissible differences of opinion. Johnson v.
Hulett, 574 F.3d 428, 434 (7th Cir. 2009). As a general
matter, alibi witnesses should be investigated and called,
if available. Raygoza, 474 F.3d at 964; Stanley, 465 F.3d at
813-14. However, the appellate court did not act unrea-
sonably in determining that Harold’s alibi testimony
did not create a reasonable probability of a different
outcome. At trial, the judge could have believed that
Harold didn’t recall Woods leaving the night of the
murder and still found that Woods committed the
murder: Harold’s testimony would not have conclusively
established that Woods was not at Omar’s Hazel Crest
home that night, and at trial, two eyewitnesses is very
strong evidence of guilt. Therefore, the appellate court’s
decision is a reasonable application of the Strickland
standard to the facts of Woods’ case; accordingly, the
district court properly denied Woods’ § 2254 petition.


                             III.
  Based on our review of the facts and circumstances
surrounding the denial of Woods’ third post-conviction
petition, it is clear that the state court’s decision does not
fairly appear to either rest on or to be interwoven with


3
  (...continued)
previous page of its opinion, it is more likely that the court
stated its conclusion imprecisely than that it applied a dif-
ferent standard.” (citation omitted)).
20                                              No. 08-1234

federal law. Thus, Woods’ claims that his appellate
counsel was ineffective for raising only a forfeited issue
and that his trial counsel was ineffective for failing to
challenge Kenya Wilson’s ability to view the crime are
procedurally defaulted. Additionally, Woods has not
shown that failure to consider these claims will result in a
miscarriage of justice; therefore, we are precluded from
considering the merits of his claims. Furthermore, the
Illinois Appellate Court’s rejection of Woods’ preserved
ineffective assistance of counsel claim related to his trial
counsel’s failure to call Harold Woods as an alibi witness
was not contrary to or an unreasonable application of
clearly established federal law. Accordingly, the district
court properly denied Woods habeas relief. We A FFIRM .




                           12-9-09